UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 7, 2008 ANHEUSER-BUSCH COMPANIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-7823 43-1162835 (State or Other jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) One Busch Place, St. Louis, Missouri 63118 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:314-577-2000 NONE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 2.02
